Citation Nr: 1828212	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent for benign granulomatous disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to March 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.

This case was previously before the Board in February 2015, when the claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  As will be explained, however, the claim requires even more development, so the Board is again remanding it to the AOJ.


REMAND

Pursuant to the Board's prior February 2015 remand instructions, the Veteran was afforded a VA compensation examination to reassess the severity of her respiratory condition.  The April 2015 VA examination report indicates she was diagnosed with asthma.  Moreover, the examiner noted an additional diagnosis of resolved in-service granulomatous disease with residual mediastinal lymphadenopathy, but otherwise without residuals.  Pertinent to this appeal, however, the examiner indicated the Veteran was diagnosed with asthma in 2007 and specifically stated that this diagnosis was a new and separate diagnosis from the service-connected granulomatous disease.  Consequently, a supplemental medical opinion must be obtained addressing whether this additional diagnosis of asthma is: (1) a progression of the prior diagnosis of benign granulomatous disease; (2) correction of an error in diagnosis; or, (3) development of a new and separate condition, apart from the service-connected disability.  38 C.F.R. §§ 4.13, 4.125 (2017); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion from a pulmonologist, or other suitable clinician, assessing the severity of the Veteran's service-connected benign granulomatous disease.  Her claims file, including a complete copy of this remand, must be made available to the opinion provider in conjunction with this request for an addendum opinion.  Whether the Veteran actually needs to be re-examined to provide this additional comment is left to the discretion of the examiner designated to provide this additional comment.

Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address whether the new diagnosis of asthma represents a progression of the prior diagnosis of benign granulomatous disease, a correction of an error in the prior diagnosis, or is the development of a new and separate disorder.  38 C.F.R. § 4.125(b).

If, and only if, the opinion provider concludes that the new diagnosis [i.e. asthma] is NOT a progression of the prior diagnosis [i.e. benign granulomatous disease] or is NOT a correction of an error in the prior diagnosis, then indicate whether the Veteran's service-connected benign granulomatous disease either caused or is aggravating the new diagnosis of asthma.

The examiner should note that the term "aggravated" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the commenting clinician finds that the Veteran's benign granulomatous disease is aggravating her asthma, then the opinion provider should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the opinion provider is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinions requested, regardless of whether favorable or unfavorable to the claim, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical authority, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested supplemental opinion is responsive to this remand's directives.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing this and any other development deemed necessary, readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, or is not granted to the Veteran's satisfaction, send her and her representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

